ON MOTION FOE REHEARING.
PER CURIAM.
We have held in this case that the evidence justified, and the instructions given for defendants required, the finding among other things that the defendants did give notices to plaintiff and its agents of the defective condition of the machine in question and its failure to do good work as required by the written warranty and gave it the opportunity to remedy the defect and that it failed to do so; and *577this distinguished the case from Wood Mowing and Eeaping Machine Co. v. Bobbst, 56 Mo. App. 427.
It is not necessary to submit by instruction every disputed evidentiary fact arising in a case even if the same is pleaded, in an instruction purporting to cover the whole case. It is only necessary to submit the essential facts warranting a recovery and not omit the essential ultimate facts which would defeat such recovery or vice versa. The signing of the paper purporting to be an acceptance of the machine as doing good work, after it had been worked on and repaired by plaintiff, was mere evidence to be weighed in determining whether the machine did in fact then do good and efficient work and released plaintiff from further efforts and responsibility in that behalf; and it was so treated and regarded by plaintiff in its instruction No. 2 refused, telling the jury to take the signing of this acceptance into consideration in determining that fact. That fact was the ultimate one to be determined by the jury as constituting a defense, and i.t was not necessary or proper to either submit the evidentiary fact of the signing of the written acceptance to the jury, or to comment on it as one of the facts to be weighed in determining the ultimate fact of the machine doing good and efficient work.
The motion for rehearing is overruled.